Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 07/12/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 and 08/10/2021 was filed after the mailing date of the original application filed on 02/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowed Claims
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, HUMEIDA et al., US 20210037080 A1, does not disclose the details of a method/system of selecting an encoding specification in a network comprising: ”…  in respect of a network over which audio and/or video data is subsequently to be streamed from a sender to a receiver, obtaining data-transmission characteristics of said at least two different types in respect of said network and selecting a corresponding one of said monitored network conditions in dependence on the data-transmission characteristics of said at least two different types obtained in respect of said network over which said data is to be streamed and on the combination of data-transmission characteristics of said at least two different types which characterised the monitored network when in said corresponding monitored network condition; and selecting an encoding specification for encoding said data to be streamed, the selection of said encoding specification being made in dependence on the performance measures obtained using said plurality of encoding specifications in respect of said monitored network when in said selected corresponding monitored network condition.” including different combination of features recited in the claims, as filed by applicants on 07/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        September 25, 2021